Title: To George Washington from Alexander Addison, 22 August 1798
From: Addison, Alexander
To: Washington, George



Sir
Washington [Pa.] 22d August 1798

I had the honour of yours of 9th ulto. I am perfectly satisfied with your demand of interest because though what is called compound interest is not recoverable in a Court of Justice I have always thought it ought to be. But as the interest of others was concerned I thought it my duty to submit it to your consideration and at the same time to be guided by your decision. I annex an account that stated I have no doubt of your title to the land nor does James Reid set up his title against yours—The only question is whether Charles Morgan in his last survey has not gone beyond the original lines. If he has not all is safe. If he has we must be governed by your original lines. The difference I know will be triffling—I think it impossible that it should be ten acres. Your patent is for 2813 acres. Charles Morgan’s last survey contains 2955 acres and for that Col. Ritchie agreed to give 4 Dollars per acre which is

11820 in the whole in four yearly payments with interest paid at the date of each payment on the whole sum then unpaid. Three thousand dollars haveing been paid at the date of the first payment the other payments exclusive of interest were reduced to 2940 which sum with one years interest on that and the remaining payment was due on 1st June last. I beg you will believe there is no wish to occasion any trouble to you though I regret that the punctuality has not been such as I could wish. Though the executor, I have not the management of Col. Ritchie’s affairs generally. His brother has given me reason to believe that your money will be paid speedily. I have shown Mr Ross your letter. We will make arrangements with Charles Morgan to ascertain the lines.
I will mention to you that we had a prospect of almost certainly turning out Mr Gallatin. But Mr Brackenridge who hates Mr Woods set up against Mr Gallatin has had the address to persuade Col. Nevil (who has weakly consented) to be a candidate. The consequence is a division of the Federal interest and unless Col. Nevile decline Mr Gallatin will probably be re-elected. I have the honour to be with the greatest respect Your Most Obedt Servt

Alexr Addison

